Leech, /., dissenting: The pertinent statutory provision is section 26 (e) of the Internal Revenue Code. The meaning of Congress as expressed in that statute is not ambiguous — it is clear. Under that clearly expressed Congressional intendment, petitioner is entitled to the contested credit. All this is apparently conceded. Yet the majority rejects that clear and unambiguous legislative enactment as the law. They do so only because of a result which they think unwise. They then assume that Congress intended a limitation on this credit which Congress not only did not express, but which limitation, by legal implication, Congress intended to exclude. This statement is supported by the rule of expressio wnius est exclusio alterius. Thus, in discussing the four exceptions in section 26 (e) of the code to the allowance of the credit specifically granted in that section, this Court said in West End Furniture Co., 6 T. C. 557: * * * Section 26 (e) provides for a credit in “an amount equal to its adjusted excess-profits net income,” except that, in four types of corporations, “the credit shall be the amount of which the tax imposed by such subchapter is 90 per centum.” This would seem to indicate a legislative intent that only in those four exceptional cases (which do not apply to petitioner) is the credit to be measured by the amount of income on which the tax is actually imposed. In all other oases, the credit is to he in the amount of the adjusted excess profits net income, whether or not the tax was actually imposed on that amount. [Emphasis supplied.] It may well be that Congress overlooked the present situation and should add another exception to 26 (e) of the code to cover it. But Congress, alone, has the power to so legislate. Until it does, I think section 26 (e) is controlling as written,1 that the Supplement to Regulations 111, section 29.47-1, upon which the majority relies, is therefore invalid, and that the contested credit should be allowed.   Cf. Thomas Zacek, 8 T. C. 1056.